UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2008 BEST ENERGY SERVICES, INC. (Exact name of registrant specified in its charter) Nevada 000-53260 02-0789714 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1010 Lamar Street, 12th Floor, Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (713) 933-2600 (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On December 19, 2008, Best Energy Services, Inc. (the “Company”) granted a total of 1,645,000 options to purchase common stock. See Item 5.02 (e) for more detail. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (c)On December 19, 2008, Mark G. Harrington, who had been serving as Chairman of the Board and interim Chief Executive Officer of the Company was elected as Chairman of the Board and Chief Executive Officer. Mr.Tony Bruce, who had been serving as interim President and Chief Operating Officer continues in that capacity. Please refer to Item 5.02 (e) for information relating to Mr.
